Order of disposition, Family Court, New York County (Leah Marks, J.), entered May 14, 1991, which permanently terminated respondent’s parental rights over the subject child upon a finding that respondent is mentally ill as defined by Social Services Law § 384-b, and committed custody and guardianship of the child to petitioner foster care agency in order to facilitate adoption by the foster parents, unanimously affirmed, without costs.
Petitioner’s proof that respondent suffers from severe and long-term mental illness prominently characterized by acute chronic psychotic and self-destructive behavior, including numerous suicide attempts and extensive hospitalization, together with the reports of the court-appointed psychiatrist, constitute clear and convincing evidence that respondent is presently and for the foreseeable future unable to provide proper and adequate care for her child due to mental illness, and warrant termination of her parental rights pursuant to Social Services Law § 384-b (4) (c).
Since respondent’s parental rights were terminated on grounds of mental illness, as opposed to permanent neglect, there was no requirement that petitioner show that it made diligent efforts to reunite the child with respondent as respondent now urges (see, Social Services Law § 384-b [4] [d]; [7]).
The court’s disposition committing guardianship and custody of the child to the petitioner was soundly based on the best interests of the child (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur—Sullivan, J. P., Wallach, Kupferman and Kassal, JJ.